DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 15/057,806 last filed on April 06th, 2021.
Claims 2 and 22 are cancelled.
Claims 1, 5, 8, 11-17, 21, and 23-25 were amended.
Claim 26 was newly added.
Claims 1, 3-21, and 23-26 remain pending and have been examined, directed to DELIVERING NOTIFICATION INFORMATION.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner has updated the response with a new combination of references that would more readily teach and/or suggest of the claimed language.  
More specifically, the examiner reviewed the filed application’s specifications and found that a “gateway” could be broadly interpreted as a gateway interface device 111, and element 111 can be a set-top box (STB), digital video recorder (DVR), computer server, or any other desired computing device (¶ [22]).  Therefore, the examiner or one of ordinary skill in the art would recognize that any references that disclose or suggest of almost any intermediary component like a set top box or some computer server can still read upon the currently claimed “gateway” component.  The examiner notes that perhaps the intent can limit the scope down to “multicast gateway” (308) which was described in the specifications for various embodiments and not just any generic intermediary gateway interface element 111.
With that in mind, the examiner also focused on the intermediary “gateway” component that can receive entire manifest files from a source and also being able to modify the manifest with the additional notification/emergency segments, and not just limited to creating/generating manifest files as previously emphasized by the representative.  
The independent claims 1, 11, and 17 with its varying differences in scope were reviewed and addressed under the new combination of reference teachings.  
The remaining dependent claims were not specifically argued at this time.
Therefore, all previous remarks directed to the old references are now moot.
See the new claim rejections for further clarifications with added emphasis on the points previously disclosed.  Applicant's arguments were considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0294909 A1 to Killick et al. (“Killick”).

As to claim 1, Killick discloses a method comprising:
receiving, by a gateway and from a server, a manifest file, wherein the manifest file comprises segment information for a plurality of segments of a first media item (Figs. 1 and 4 and ¶¶ 16, 26, 62 - Killick discloses of an overall system wherein with respect to the provider’s side, multiple components that work together to deliver different types of content.  Fig. 4 illustrates for example, a manifest server 160 that can be interpreted as an intermediary gateway element, which can receive manifest files or playlists from a source, like a content distribution network (CDN) server, some ad server, or emergency alert systems.  A manifest file (element 12 in example from Fig. 1) would include a plurality of segments containing indexes that point to one or more pieces of content);
receiving, by the gateway, a notification message (¶ 10 – Killick discloses of non-entertainment content which can refer to emergency alert system (EAS) messages, billing reminders, announcements or advertisements, which can be received by a manifest server first, before it gets incorporated within a manifest/playlist and gets sent to the clients’ end);
determining, by the gateway, a segment, of the plurality of segments of the first media item (¶¶ 11, 16, 32, and 62 - After receiving the manifest/playlist(s), the manifest server can identify and multiple segments or indexes within a segment in order to insert the non-entertainment content/indexes);
modifying, by the gateway, the manifest file by replacing a portion of the segment information of the determined segment with segment information corresponding to at least a portion of the notification message (¶¶ 11, 16, 32, and 62 – Following the above, the manifest server can dynamically insert or replace different portions of the playlist segments with the non-entertainment content/indexes); and
outputting, by the gateway, based on the notification message, the modified manifest file ((¶¶ 11, 16, 32, and 62 – Following the above, the modified manifest/playlist would be sent to the client-end system and outputted on their devices in real time).

As to claim 3, Killick further discloses the method of claim 1, wherein the notification message comprises an emergency alert system message (¶ 11 - Non-entertainment content can pertain to EAS messages).

As to claim 8, Killick further discloses the method of claim 1, further comprising: 
determining a location of the computing device, wherein the modifying the manifest file is performed, based on the location (¶¶ 11 and 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0294909 A1 to Killick in view of obviousness.

As to claim 23, Killick further discloses the method of claim 1, wherein a content type of the notification message is audio, and wherein the determining comprises determining based on a determination that a content type of the segment comprises audio (¶¶ 17, 61, and 64 – the content can be any audio, video, textual or other forms and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application that the system would recognize the extensions of the different file format types when reading through the entries of the different segments).

As to claim 24, Killick further discloses the method of claim 1, wherein the determined segment comprises first content and second content, and wherein a first content type of the first content is the same as a content type of the notification messages and is different from a second content type of the second content (¶¶ 17, 61, and 64 – Similar to claim 23, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application to understand that since the system can accommodate different types of content that cover audio, video, and text, then any variation can be met here, as the first content type can be video and the notification message can also be in video format and a second content type can be text or audio.  This is all possible because the system would be able to recognize the extensions of the different file format types when reading through the entries of the different segments).

Claims 4-7, 9-21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0294909 A1 to Killick in view of U.S. Patent Publication No. 2013/0157609 A1 to Vainik et al. (“Vainik”).

As to claim 4, Killick in view of Vainik further discloses the method of claim 1, further comprising: 
joining a multicast group prior to receiving the notification message, wherein the receiving the notification message comprises receiving the notification message via the multicast group (¶¶ 12, 14, 30-31 – While Killick does not use the exact terms of joining or being a part of a multicast group, Killick does discloses that the dynamic insertion of the non-entertainment content can be based upon the viewing user or group of users.  For example, the location of the viewing user(s) can determine whether they get the relevant (EAS) notifications.  And “joining” can be broadly interpreted as simply having the corresponding client-end device(s) powered on and being able to received the multicasted contents along with the notifications).
To further reinforce the concepts of joining a multicast group, Vainik further more expressly discloses of controlling the broadcast of the various contents out to specific subgroups, according to different policies and rules (e.g., Vainik: ¶¶ 10, 11, 13, 38, 45, 68-73, and 81).
Based upon Vainik’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that there is a lot of flexibility with the various examples, and it would have motivated one of ordinary skill in the art to combine and incorporate Vainik’s teachings within Killick’s overall system and teachings because as Vainik emphasizes, there can be different priorities and specific groups can be targeted first as well as save on transmission costs if not every subgroup needs to be aware of certain notifications.

As to claim 5, Killick in view of Vainik further discloses the method of claim 4, wherein the joining the multicast group comprises joining the multicast group during initialization of the computing device (Killick ¶¶ 12, 14, and 30-31 and Vainik: ¶¶ 10, 11, 13, 38, 45, 68-73, and 81 - Following the previous interpretations from claims 1 and 4, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application that Killick in view of Vainik’s teachings further discloses the concept of joining or being a part of a group/subgroup would at the very least involve having the client end devices turned on and ready to receive any contents and/or notifications).

As to claim 6, Killick in view of Vainik further discloses the method of claim 4, wherein the joining the multicast group comprises joining the multicast group after receiving a command to join the multicast group (Killick: ¶¶ 14 and 30-31 and Figs. 1 and 2 and Vainik: ¶¶ 68-73 - Following the previous interpretations from claims 1 and 4, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application that besides turning on the client-end receiving device system(s) to join a group, the device system(s) would also have to be able to connect to the Internet/network, as Killick discloses of examples of client end devices 120s with the capability to connect to the Internet/network 130, in order to receive the multicasted content or notifications to the particular group/subgroups.
See the previously stated reasons for combining/incorporating Vainik’s teachings within Killick’s overall system and teachings).

As to claim 7, Killick in view of Vainik further discloses the method of claim 1, wherein the receiving the manifest file comprises receiving the manifest file via a first multicast group and wherein the receiving the notification message comprises receiving the notification message via a second multicast group (Killick ¶¶ 14 and 30-31 and Vainik: ¶¶ 38, 46, and 68-73 - Similar to what was established in claims 1 and 4, Killick in view of Vainik’s teachings would teach and/or suggest of a system that can broadcast/multicast a manifest/playlist to a first subgroup, which can be based on location data, and broadcast/multicast out a playlist with a modification to include some non-entertainment content/indexes to various notifications to another subgroup, and wherein it’s possible that the client can be a part of both subgroups).

As to claim 9, Killick in view of Vainik further discloses the method of claim 1, wherein the modifying the manifest file is performed based on a priority of the notification message (While Killick does not expressly disclose of a priority with the non-entertainment content, Killick however does disclose about emergency alert service messages, and that would have been obvious to one of ordinary skill in the art that EAS messages would convey some sense of priority (e.g., Killick: ¶¶ 11 and 15).
Additionally, Vainik discloses of differentiating between different security levels, urgency levels, and other characteristics to determine which subgroups needs to be notified (e.g., Vainik: ¶¶ 46 and 72)
See the previously stated reasons for combining/incorporating Vainik’s teachings within Killick’s overall system and teachings).

As to claim 10, Killick in view of Vainik further discloses the method of claim 1, further comprising: 
receiving an indication of a time of validity associated with the notification message, wherein the modifying the manifest file is performed, based on the time of validity (While Killick does not expressly disclose of a validity period, Killick does disclose of real time events and modifications to the non-entertainment contents segments can be modified in real time (e.g., Killick: ¶¶ 10-11 and 30).
Additionally, Vainik discloses of considering the time as notifications are sent out to different, relevant subgroups (e.g., Vainik: ¶ 47).
See the previously stated reasons for combining/incorporating Vainik’s teachings within Killick’s overall system and teachings).

As to claim 21, Killick in view of Vainik further discloses the method of claim 1, further comprising:
storing, by the gateway, the notification message (¶¶ 52, 55, and 62 and Fig. 3 - Killick discloses that the manifest servers can receive and store the playlists of contents from various CDNs and ad servers within its databases); and
providing, based on a request for the notification message, the notification message (Vainik: ¶ 63 - While Killick does not expressly further disclose of a user requesting for the notification message, Vainik more expressly discloses that the system can receive a retrieval request for retrieving some alert/notification, that can be in XML based format and it can be easily read and incorporated within a manifest/playlist.
See the previously stated reasons for combining/incorporating Vainik’s teachings within Killick’s overall system and teachings).

As to claim 25, Killick in view of Vainik further discloses the method of claim 1, further comprising:
intercepting, by the gateway and from a user device, a request to retrieve, from the server, the notification message (Vainik: ¶ 63 – Similar to claim 21, while Killick does not expressly further disclose of a user requesting for the notification message, Vainik more expressly discloses that the system can receive a retrieval request for retrieving some alert/notification, that can be in XML based format and it can be easily read and incorporated within a manifest/playlist.
See the previously stated reasons for combining/incorporating Vainik’s teachings within Killick’s overall system and teachings).

As to claim 11, Killick in view of Vainik further discloses a method comprising: 
intercepting, by a gateway and from a user device, a request to retrieve, from a server, emergency alert content (While Killick does not expressly disclose of users requesting for emergency alerts, Vainik more expressly discloses of the system which can receive a retrieval request for retrieving some alert/notification, which can be in XML based format (e.g., Vainik: ¶ 63));
determining, by the gateway and based on the request, whether emergency alert content has been received by the gateway (Following the previous step, Killick in view of Vainik would teach and/or suggest of a system wherein if a user request did come in to retrieve some emergency alert notification, Killick’s manifest server, acting as an intermediary gateway component, can communicate with the corresponding CDN or ad servers to retrieve the EAS or non-entertainment content, which from Vainik’s incorporated teachings, can be in XML format, which can then be stored within the manifest server’s storage means and later incorporated or modified into a manifest/playlist, e.g., Killick: ¶¶ 52, 55, and 62); and
based on the determining comprising a determination that first emergency alert content has been received by the gateway (Following the previous steps, Killick in view of Vainik would teach and/or suggest of a system wherein if the manifest server did not have the emergency alert, Vainik’s incorporated teachings would have ensured that the manifest server would go out and retrieve a copy to be stored, e.g., Killick: ¶¶ 52 and 55);
modifying a manifest file by replacing a portion of segment information with segment information corresponding to at least a portion of the first emergency alert content (Following the previous steps, Killick discloses of the system being able to modify and replace the different indexes as it pertains to either the main program content or the non-entertainment content that corresponds to emergency notifications, e.g., Killick: ¶ 11); and
causing, based on the modified manifest file, the user device to output the first emergency alert content (Following the previous steps, it would have been obvious that since the user requested for it and the manifest server has retrieved and then dynamically modified the current manifest file to insert the emergency notification, then the emergency content would be outputted on the user end’s device, e.g., Killick ¶ 11 and Vainik: ¶¶ 63, 68-73, and 81). 
See the previously stated reasons for combining/incorporating Vainik’s teachings within Killick’s overall system and teachings.

As to claim 12, Killick in view of Vainik further discloses the method of claim 11, wherein the causing comprises sending the modified manifest file during a validity period (Similar to claim 10, while Killick does not expressly disclose of a validity period, Killick does disclose of real time events and modifications to the non-entertainment contents segments can be modified in real time (e.g., Killick: ¶¶ 10-11 and 30).
Additionally, Vainik discloses of considering the time as notifications are sent out to different, relevant subgroups (e.g., Vainik: ¶ 47).
See the previously stated reasons for combining/incorporating Vainik’s teachings within Killick’s overall system and teachings).

As to claim 13, Killick in view of Vainik further discloses the method of claim 11, further comprising: 
joining a multicast group;
receiving, via the multicast group, the first emergency alert content (For both limitation features, similar to claim 4’s interpretation, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that Killick in view of Vainik’s incorporated teachings would more teach and/or suggest of users being a part of different categories of groups, such as by location for example, and the system can select different groups or subgroups to receive certain notifications or emergency notifications (e.g., Killick: ¶¶ 12, 14, 30-31 and Vainik: ¶¶ 68-73, and 81).
See the previously stated reasons for combining/incorporating Vainik’s teachings within Killick’s overall system and teachings.

As to claim 14, Killick in view of Vainik further discloses the method of claim 11, further comprising: 
receiving, via a first multicast group, the first emergency alert content; and
receiving, via a second multicast group, a second manifest file (For both limitation features, similar to claim 13, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that Killick in view of Vainik’s incorporated teachings would more teach and/or suggest that a user/recipient can be categorized under different groupings/subgroupings such that the user can receive a manifest/playlist that contains some emergency alert content because it is relevant to that user in some way and continue to still receive a different manifest file, that contains different and possibly regular content, because that user is categorized under a different group/subgroup as well, e.g., Vainik: ¶¶ 68-73).
See the previously stated reasons for combining/incorporating Vainik’s teachings within Killick’s overall system and teachings.

As to claim 15, Killick further discloses the method of claim 11, wherein the causing comprises sending a redirect response, and wherein the redirect response comprises a URL of a location of the modified manifest file (¶¶ 55 and 62 – the non-entertainment reference, within the modified manifest/playlist would be a pointer to a location of where that non-entertainment content is located, or retrieved from the storage means of the manifest server). 

As to claim 16, Killick further discloses the method of claim 11, further comprising: 
determining a location of the gateway, wherein the causing comprises sending, based on the location, the modified manifest file (¶¶ 21, 25, and 62 – The manifest server can modify and change the manifest file to include any necessary segments and take location information into consideration).

As to claim 26, Killick further discloses the method of claim 11, wherein the request comprises address information of the server (¶¶ 16 and 26-27 - the entries in the manifest/playlist would reference the source location of the content, whether it’s the CDNs or the ads or some EAS system).

As to claim 17, see the similar corresponding rejections of claims 1 and 11 as Killick in view of Vainik further discloses a method comprising:
receiving, by a computing device, a first manifest file, wherein the first manifest file comprises segment information for a plurality of segments of a first media item (See the similar corresponding limitation section of claim 1, wherein the “computing device” is now more generic, but still interpreted as a gateway element can receive and send out manifests/playlists);
receiving a notification message (See the similar corresponding limitation section of claim 1, wherein one of ordinary skill in the art can assume it’s still the gateway computing device that’s receiving the notification);
intercepting, by the computing device and from a user device, a request to retrieve, from a server, the notification message (See the similar corresponding first limitation from claim 11, wherein Vainik’s incorporated teachings would more expressly suggest of this feature); and
outputting, based on the request, a second manifest file, wherein the second manifest file comprises segment information corresponding to at least a portion of the notification message (Following the previous steps, the manifest server would modify the manifest/playlist to include the requested notification message, which would be one or more entries within the manifest/playlist and send that modified “second” manifest file to the requesting user).
See the previously stated reasons for combining/incorporating Vainik’s teachings within Killick’s overall system and teachings.

As to claim 18, Killick further discloses the method of claim 17, wherein at least one of the segments of the media item has a content type corresponding to a content type of the notification message (¶¶ 17, 61, and 64 –it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application to understand that since the system can accommodate different types of content that cover audio, video, and text, then any variation can be met here, as the first content type can be video and the notification message can also be in video format and a second content type can be text or audio.  This is all possible because the system would be able to recognize the extensions of the different file format types when reading through the entries of the different segments).

As to claim 19, see the similar corresponding rejection of claim 13, while keeping in mind that the notification message here is broader and not limited to emergency type alert notifications.

As to claim 20, see the similar corresponding rejection of claim 14, while keeping in mind that following claim 17, the first and second manifest files are swapped and the notification (and not necessarily an emergency type notification) is sent to the second multicast group of client systems.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2013/0074120 A1 to Adimatyam et al.
	2014/0282704 A1 to Tumuluru et al.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-R 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455